 Burton Parsons & Co., Inc. and Local 25, Hotel andRestaurant Employees Union. Case 5-CA-9412May 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn February 6, 1979, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief, and the General Counsel filed a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, BurtonParsons & Co., Inc., Seat Pleasant, Maryland, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph I:"1. Cease and desist from:"(a) Unlawfully discharging former strikers for re-fusing to accept job offers which are neither their po-sitions held immediately prior to the strike, nor sub-stantially equivalent positions, in violation of Section8(a)(3) of the Act."(b) In any other manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act."I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge inadvertently found that the economicstrike ended on November 11, 1977, rather than on the correct date of No-vember 9, 1977. We hereby correct said inadvertency.2 The Administrative Law Judge, in finding an 8(a)3) violation, failed touse the broad injunctive language required for such a finding. We shall,therefore, modify his recommended Order and notice accordingly.BURTON PARSONS & CO., INC.2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationspertaining to Geraldine Daniels.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we participated and had achance to give evidence, the National Labor Rela-tions Board has found that we committed certain un-fair labor practices and has ordered us to post thisnotice. We intend to abide by the following:WE WILL NOT unlawfully discharge formerstrikers for refusing to accept jobs offered themwhich are neither the positions which they filledimmediately prior to the strike, nor substantiallyequivalent positions, in violation of Section8(a)(3) of the National Labor Relations Act, asamended.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the Act.WE WILL make whole Betty Jean Moore,Lutricia Butler, Amy Swearinger, and VernellBeason for any backpay due them, plus interest.BURTON PARSONS & Co., INC.DECISIONSTATEMENT OF THE CASELOWELL GOERI.ICH, Administrative Law Judge: Thecharge filed by Local 25, Hotel and Restaurant EmployeesUnion, herein called the Union, on April 21, 1978, and thefirst amended charge filed on May 9. 1978. were duly servedby registered mail on Burton Parsons & Co., Inc.. Respon-dent herein, on April 21, 1978, and May 10, 1978, respec-tively. A complaint and notice of hearing was issued onJuly 12. 1978. The complaint charged that Respondent onor about February 1, 1978, discriminated against LutriciaButler, Betty Moore, Amy Swearinger. Geraldine Daniels,and Vernell Beason, former strikers, in violation of Section8(a)(3) of the National Labor Relations Act. as amended,herein referred to as the Act, by failing and refusing toreinstate them to the same duties which the)' performedprior to a strike which occurred on June 10. 1977.Respondent hled a timely answer denying that it had en-gaged in any of the unfair labor practices alleged.The case came on for hearing at Washington, D.C., onNovember 13 and 14, 1978. Each party was afforded a full242 NLRB No. 90487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to be heard, to examine and cross-examine wit-nesses, to argue orally on the record, to submit proposedfindings of fact and conclusions, and to file briefs. All briefshave been carefully considered.Findings of Fact,' Conclusions, and Reasons ThereforI. BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engaged in themanufacture, sale, and distribution of ophthalmic productsat its Seat Pleasant, Maryland, location. During the preced-ing 12 months, a representative period, Respondent soldand shipped products valued in excess of $50,000 to pointslocated outside the State of Maryland.At all times material herein Respondent is, and has been,an employer as defined in Section 2(2) of the Act, engagedin commerce and in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act, respectively.II. THE LABOR ORGANIZATION INVOLVEDAt all times material herein the Union is, and has been, alabor organization within the meaning of Section 2(5) of theAct.111. THE UNFAIR LABOR PRACTICESA. The Pertinent FactsOn June 10, 1977, the Union engaged in a strike at Re-spondent's plant which continued until November 11, 1977,at which time the strike was terminated and an agreementwas reached. Thereafter on January 24 and 30, 1978, theUnion and Respondent, respectively, signed the agreement.A decertification petition was filed on January 30, 1978,and is still pending.On or about August 5, 1977, Respondent prepared apreferential hiring list on which were listed the names ofemployees according to the date upon which they requesteda return to work.' The names of Betty Jean Moore, LutriciaButler, Amy Swearinger, Vernell Beason, and GeraldineDaniels, the alleged discriminatees herein, were included onthe list.Prior to the strike these employees had occupied jobs asproduction line workers. As such they performed divers op-erations on the several production lines on a rotating basis.As bottles filled with a solution for contact lens arrive atthese production lines from the filling room they are in-spected "to make sure that the caps are on all the bottles."'The facts found herein are based on the record as a whole and the obser-vation of the witnesses. The credibility resolutions herein have been derivedfrom a review of the entire testimonial record and exhibits, with due regardfor the logic of probability, the demeanor of the witnesses, and the teachingsof N.L.R.B. v. Walton Manufacturing Conpany and Loganville Pants Co., 369U.S. 404, 408 (1962). As to those witnesses testifying in contradiction to thefindings herein, their testimony has been discredited, either as having been inconflict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. All testimony has been reviewed andweighed in the light of the entire record. No testimony has been preter-mitted.2 All except 10 or 15 employees returned to work during the strike. Thevalidity of the preferential hiring list is not here in issue.Then "a girl would pick it up and drop it inside the boxthat's rotating around," after which the "box goes down theline to the girl on the sealer and she seals the bottle up."This involves cloaking the box or the bottle in a plasticwrap. Then the "bottle goes through a machine that shrinksthe plastic" and drops it on a table where it is packed inboxes, a dozen to a box. Lens cases were also packaged.These boxes ended up in "shipping boxes" which, whenpacked, weighed between 55 and 62 pounds. The shippingboxes were stacked in three tiers on skids which when fullyloaded weighed around 1,724 pounds. The fully loadedskids were hand-towed away from the lines by means of apallet jack which was equipped with wheels.The record is unclear as to whether the line workers liftedthe 62-pound shipping boxes onto the skids. (The allegeddiscriminatees claimed little lifting was done.) However, ifBrian Owen Pearce, Jr. (assistant production manager priorto the strike and presently validation calibration manager),is to be credited, the empty shipping boxes were placed onthe skids and there filled by the line worker. Thus, he said,there would be no lifting for the tall girls. "They can justpack it right on the skid. The shorter ladies, someone 5'2 or5'3, would have to pack them on the ground." Since theboxes were stacked in three tiers, these "shorter ladies"would "have to lift up one height and then two heights."Pearce agreed that the longest spell any employee would bepacking shipping boxes in any one stretch was 2 hours.4On January 11, 1978, letters were directed by Respon-dent to Moore and Swearinger and on January 16, 1978, aletter was directed to Butler. These letters, noting the pref-erential hiring list, offered the employees jobs as janitors(night housekeeping) at $3.25 an hour for a shift from 7p.m. to 3:30 a.m. Each letter contained the paragraph: "Inthe event you were in a different [job] classification and payrate you need not accept this offer and your name will re-main on the Preferential Hiring List. You will continue tobe considered for a vacancy in your classification when itoccurs." (G.C. Exh. 6.) It was understood that these jobswere temporary until such time as the employees' prestrikejobs became available. During this period the employeesremained on the preferential hiring list. The employees re-ported for work and continued in the janitorial jobs untilFebruary 1, 1978. In the meantime, the employees learnedfrom their supervisor that some line worker jobs were open-ing. Kline was contacted. He told the employees to reporton February 1. 1978, for returning to their "original" jobs.On January 25, 1978, letters were directed to Beason andDaniels and several others on the preferential hiring listwhich read in part:The position offered you is Line Worker, your cur-rent classification. Your rate of pay will be $3.25 anhour, the agreed upon rate for this classification.Beason described her job as: "I was working on the lines working on thesealer, working dropping bottles, putting lens cases in or packing shippingboxes."' Pearce testified: "You only have six hours and some odd minutes for awork day because you have breaks and you have start-up times and breaktimes." The line workers were given three breaks a day, after each of whichthey exchanged jobs on the line. Speed of the lines ranged from 60 bottles aminute.488 BURTON PARSONS & CO., INC.Since this is the same classification you previouslyheld, this is the final offer you shall receive to return towork. If you do not report for work at 7:30 a.m. (EST)Wednesday, February 1, 1978, your name will be re-moved from the Preferential Hiring List.Moore, Butler, Swearinger, Beason, Daniels, and the re-maining employees on the preferential hiring list reportedfor work on February 1, 1978. Of the five alleged discrimi-natees, Daniels was offered the same job she had filled priorto the strike and the remaining four were offered new jobsby Pearce.'Pearce told the employees, "[Y]ou're coming back towork now and we're going to try out a new position. I don'tthink you've ever seen anybody do this position before soI'm going to read the job description." He read the follow-ing job description:MANUFACTURING POSITION DESCRIPTIONTitle-Line Worker (Supplies lines6and packs skids).Reporting to-Line SupervisorSalary-Hourly-Grade I (starting $3.00)Hours-7:00 a.m. to 3:30 p.m. (40 hours) Line Supply8:00 a.m. to 4:30 p.m. (40 hours) Pack SkidsResponsibilities:1. Provide materials for line in a timely manner.2. Pack finished product on skids.3. Band skids of finished product.4. Rotate between supplying the line and packingskids of finished product for each shift.5. Maintain production lines in a state of order andcleanliness.6. Rotate on a daily basis starting and stoppingtimes.7. Complete necessary records.Requirements:1. Ability to lift up to 62 pound boxes continuouslyduring shift.2. Ability to pull finished product skid weighing upto 1724 lbs. at the rate of one per each 37 minutes.3. Ability to keep basic records.4. Ability to perform addition and subtraction ofnumbers.5. High School education or equivalent work expe-rience.Pearce also told the employees that the job "was out of theunion contract." He read a part of attachment A to thecontract as follows:5 Pearce told the employees that "it was going to be a combination of jobsthat they had never seen before."6A part of this job was to supply bags of bottles to the filling roomthrough a window. Pearce said that "it takes particular training to do theseduties. There's about four forms that are filled out each time a bag of bottlesgoes in the window and the coding on there is very complicated. You have tobe able to add and subtract with quite a bit of ability." Training for this partof the job would have required I to 3 weeks. This job also required theemployee to remove accumulated trash from the line with a handtruck. Thisinvolved lifting 35-40 pounds.Line Worker (To include: Packers, Lens CaseInserters, Skid Packers, Bottle Dropper, Code Inspec-tor, Labeling Inspector, Line Suppliers, Pack-ers)7: Starting Rate, 3.00: after 90 days, 3.15: after 180Days, 3.25.Pearce testified that "when I started reading it, a bigcommotion occurred and everybody said we're not here todo that.... so I finished it and the people were getting realmad." According to Pearce, one employee said "this motherfucking company is out to get us. You can tell that. Here weare coming back and they are trying to screw us with thisjob." Pearce testified that the employees were most arousedby the requirement that they pull skids. Pearce insisted thatthis was a job requirement which each employee must meetwithout assistance. Although Beason called Pearce's atten-tion to the fact that because of a recent pregnancy she wasunable to pull skids, he answered that if she were "unableto do the job that [she] would have to resign or they wouldhave to fire [her]." According to Pearce when the employeeswere asked whether they were going to take the jobs, "theyall in unison said no."Of the employees present, Moore, Butler, Swearinger,Mary Walker, and Beason were offered the "new" jobs andVenita Alson, Marguerita Bell, and Daniels were offeredtheir prestrike jobs.After the confrontation with Pearce, six of the employeeswent to the reception area of the plant where they sought ameeting with Kline. While the employees were waiting forKline, Gregory Most, plant manager. and John Bryer, di-rector of manufacturing, were asked whether Moore, But-ler, and Swearinger would be returned to their janitorialjobs. Their answers were negative. When Kline appeared heinformed the employees that they "could either resign or beterminated if they refused to perform the tasks that wereassigned to them." Moore, Butler, Swearinger, Beason, andDaniels left. Each was discharged for the "refusal to acceptjob that was assigned to them."The employees contacted Minor Wesley Christian, aunion representative, who visited the plant on February 3,1978. Bryer and Most "carried" Christian to the area wherethe skids were. Christian indicated to Most that "these werenot the jobs the young ladies were called back to d,, th:.... in the letter that the jobs they were going to be calledback for were line jobs." Most replied that "at that particu-lar time, that the Company had created these new jobs andthey were going to do it.... they're the only jobs they aregoing to do and if they don't like it, then they can get out."On inquiring as to whether the employees could have helpin pulling the skids, Most replied, "no, we only use one at atime to pull the skids." Christian commented, ". ..the rea-son I believe you called them back here was because youdon't want them here because you know they were the prin-cipal leaders in the strike." Most responded that "maybe itis the reason why we are getting rid of the women." Chris-tian tried to pull a skid but was unsuccessful. Nevertheless,The credited evidence indicates that job classifications falling In the samewage rate were "lumped" together but not for the purpose of combining jobduties. Union negotiator Ronald Richardson credibly testified, "at no timedid we agree that we were combining job duties by listing those under oncwage rate. It was only for the purpose of the wage rate, nothing else."489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMost insisted that if "she [the employee] couldn't pull it, shecan go home."8Alleged discriminatee Moore returned to work in Sep-tember 1978.9 She is performing the same duties she didprior to the strike.B. Conclusions and Reasons ThereforThe Laidlaw case, 171 NLRB 1366 (1968), teaches that,upon an unconditional offer to return to work, an employerviolates Section 8(a)(3) and (1) of the Act, without regard tothe employer's intent or union animus, if he fails to return astriker to his prior position or a substantially equivalentposition when such a position becomes available unless heshows a legitimate and substantial business justification fornot offering full reinstatement."' Moreover, an individualwhose work ceases by reason of a labor dispute remains anemployee if he has not obtained regular or substantiallyequivalent employment elsewhere. Thus, on February 1,1978, the alleged discriminatees, former strikers whosenames appeared on the preferential hiring list, were benefi-ciaries of the Laidlaw doctrine; the only way under the cir-cumstances of this case" that Respondent could release it-self from the impact of the duty imposed by the doctrinewas to offer the employees their old jobs back, or substan-tially equivalent jobs.'2This it had not done nor did it doexcept as to Daniels. Hence, under the Laidlaw doctrine,when Respondent discharged employees for refusing to ac-cept jobs which were neither their old prestrike jobs norsubstantially equivalent jobs, it violated Section 8(a)(3) and(1) of the Act. However, since Respondent did offer to Dan-iels the same position she had filled before the strike, itsdischarge of her was not discriminatory and the allegationsin the complaint as to her are dismissed.As to the four other alleged discriminatees it is obviousthat the jobs offered them were not only "newly" createdChristian's credited and uncontroverted testimony.9 In August 1978. the five alleged discriminatees were offered reinstate-ment to their former positions to perform the same duties they performed:ior to the strike. It was stipulated that these reinstatement offers foreclosedthe accumulation of further backpay if any.: Respondent in its brief expresses the role thusly:It is beyond cavil, of course, that, absent a legitimate and substantialbusiness justification, economic strikers who unconditionally apply forreinstatement are generally entitled offers of reinstatement to their for-mer or substantially equivalent positions when such positions becomeavailable."Respondent contends that the Union waived any rights of the discharg-ees to insist upon reinstatement to the positions they occupied prior to thestrike. The credible facts do not support this contention. Union negotiatorRichardson expressed the situation aptly and credibly:All I can tell you is that if anybody thinks I would have ever agreed tocalling females back and insisting that their final offer to go back towork that they have to lift 62 pound boxes continuously during theirshift and pull a skid weighing 1724 punds, then they're out of theirminds.' Commenting upon the Laidlaw decision the Board has said in C. H.Guenther & Son, Inc.. dh/a Pioneer Flour Mills. 174 NI.RB 1202, 1203{1969,:we hold that the replaced economic strikers who have made an uncon-ditional application for reinstatement are entitled to full reinstatementto fill substantially equivalent positions that were created by the depar-tue of permanent replacements and to new positions of the same kindthat opened up thereafter....jobs which did not exist as such before the strike but alsowere more strenuous and mentally exacting than their oldjobs as production line workers, which jobs were still inexistence and were potentially available. Pearce's opinionof the jobs verifies these conclusions.'3The jobs offered onFebruary 1, 1978, were neither the same jobs nor substan-tially equivalent jobs. In that Respondent has shown nolegitimate and substantial business justification for its fail-ure to accomodate the Laidlaw doctrine, its discharges ofMoore, Butler, Swearinger, and Beason for failure to acceptthe jobs assigned to them were in violation of Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and it will effectuatethe policies of the Act for jurisdiction to be exercisedherein.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By unlawfully discharging Betty Jean Moore, LutriciaButler, Amy Swearinger, and Vernell Beason on February1, 1978, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Since it has been found that Respondent violated Section8(a)(3) of the Act by discharging Betty Jean Moore, Lutri-cia Butler, Amy Swearinger, and Vernell Beason on Febru-ary 1, 1978, and that each has been offered her former posi-tion, it is ordered that it make each of them whole for anyloss of earnings they may have suffered by reason of Re-spondent's discriminatory acts by paying to them the sumof money they would have earned from the date when anopening for their former position became available to eachone respectively, or a substantially equivalent position, tothe date when they were offered their former positions, withinterest thereon to be computed in the manner set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977)."3 Pearce testified:All in all, if I had to rate it, it is a harder position due to the fact theyhave to pull the skid.[Mlentally they required a little more on the ball to be a line supplier.You know, it's not much to sit there and load a box, but it took a littlebit to remember what code there was for the day, being able to add 14days to that to find out what the expiration day was, knowing that therewas a day of grace, what month it was. It was about a six or seven digitcode and you have to know how it works." See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).490 BURTON PARSONS & CO.. INC.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDER'The Respondent, Burton Parsons & Co., Inc., Seat Pleas-ant, Maryland, its officers, agents, successors, and assigns,shall:I. Cease and desist from unlawfully discharging formerstrikers for refusing to accept job offers which are neithertheir positions held immediately prior to the strike nor sub-stantially equivalent positions, in violation of Section8(a)(3) of the Act.2. Take the following affirmative action which the Boardfinds will effectuate the Act:(a) Make whole Betty Jean Moore, Lutricia Butler, AmySwearinger, and Vernell Beason for any loss of earningsthey may have suffered by paying to them the sum ofmoney they would have earned from the date when anopening for their former positions became available to eachone respectively, or a substantially equivalent position. to15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.the date they were offered their former positions. with inter-est thereon, as set forth in the section of this Decision enti-tled "The Remedv."(b) Preserve and. upon request. make aailable to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its plant in Seat Pleasant, Maryland. copies ofthe attached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional [)irector for Re-gion 5, after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof.and be maintained by it for 60 consecutive days thereafter.in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.IT IS FURTHER RF(COMMENDII) that the allegations in thecomplaint in respect to Geraldine Daniels be dismissed.'6 In the event that this Order is enforced by a Judgment of a InitedStates Court of Appeals. the words in the notice reading "Posted hb Order 'the National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."491